DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woody (7,952,875) in further view of Short (4,589,057).
Regarding Claim 1: Woody teaches an apparatus comprising: a coldplate (908,910) configured to be thermally coupled to a structure (shown in fig. 10) to be cooled and to remove thermal energy from the structure (fig. 9); and a bus bar (110,112) with the coldplate (fig. 9) and configured to deliver power to multiple components (107,903) of the structure (fig. 9), but lacks a specific teaching of the bus bar being embedded within the coldplate.
Short teaches a module (15) for cooling and power distribution (abstract) wherein the device includes the bus bar (20) being embedded (fig. 5) within the coldplate (16).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Woody by having the bus bar being embedded within the coldplate as disclosed by Short in order to allow for improved heat dissipation of the power distribution device which in turn would decrease the chances of overheating of the power lines causing potential damage to the device or a fire hazard at the location where the device is installed. 
Regarding Claim 2: Woody teaches a sealed (figs. 7-9 show the channels sealed) cooling channel (area between 908,910) embedded within in the coldplate adjacent to the bus bar (figs. 7-9).
Regarding Claim 3: Woody teaches multiple mounting holes (510, 513, 514) positioned in rows on the coldplate (figs. 5-8) and configured to mechanically couple the structure to the coldplate (through 606,607,608); wherein one of the bus bar or an additional bus bar is with the coldplate between each pair of adjacent rows of mounting holes (figs. 7-8), but lacks a specific teaching of the bus bar being embedded within the coldplate.
Short teaches a module (15) for cooling and power distribution (abstract) wherein the device includes the bus bar (20) being embedded (fig. 5) within the coldplate (16).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Woody by having the bus bar being embedded within the coldplate as disclosed by Short in order to allow for improved heat dissipation of the power distribution device which in turn would decrease the chances of overheating of the power lines causing potential damage to the device or a fire hazard at the location where the device is installed. 
Regarding Claim 4: Woody teaches sealed (figs. 7-9 show the channels sealed) cooling channels (area between 908,910) adjacent to the bus bar and each additional bus bar (figs. 7-9).
Regarding Claim 5: Woody teaches a current pad (area below 903 in fig. 9) integrated in the coldplate (fig. 9) at one end of the bus bar (fig. 9); wherein the current pad is configured to enable distribution of current to the multiple components of the structure through the bus bar (fig. 9 and col. 5 lines 7-15).
Regarding Claim 6: Woody teaches the bus bar is with the coldplate using vacuum brazing or ultrasonic additive manufacturing (col. 5 lines 16-21), but lacks a specific teaching of the bus bar being embedded within the coldplate.
Short teaches a module (15) for cooling and power distribution (abstract) wherein the device includes the bus bar (20) being embedded (fig. 5) within the coldplate (16).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Woody by having the bus bar being embedded within the coldplate as disclosed by Short in order to allow for improved heat dissipation of the power distribution device which in turn would decrease the chances of overheating of the power lines causing potential damage to the device or a fire hazard at the location where the device is installed.
Regarding Claim 7: Woody teaches an insulation completely insulating the bus bar from the coldplate (col. 3 lines 44-47).
Regarding Claim 8: Woody teaches a system comprising: an electronic device (fig. 10) comprising a substrate (shown in figs. 1 and 9) and multiple electronic components (107, 903) in or on the substrate (figs. 1 and 9); and a cooling apparatus (figs. 7-9) comprising: a coldplate (908,910) configured to be thermally coupled to the substrate (fig. 9) and to remove thermal energy from the substrate (fig. 9); and a bus bar (110,112) with the coldplate (fig. 9) and configured to deliver power to the electronic components of the electronic device (fig. 9), but lacks a specific teaching of the bus bar being embedded within the coldplate.
Short teaches a module (15) for cooling and power distribution (abstract) wherein the device includes the bus bar (20) being embedded (fig. 5) within the coldplate (16).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Woody by having the bus bar being embedded within the coldplate as disclosed by Short in order to allow for improved heat dissipation of the power distribution device which in turn would decrease the chances of overheating of the power lines causing potential damage to the device or a fire hazard at the location where the device is installed.
Regarding Claim 9: Woody teaches the cooling apparatus further comprises a sealed (figs. 7-9 show the channels sealed) cooling channel embedded within the coldplate (figs. 7-9) adjacent to the bus bar (figs. 7-9).
Regarding Claim 10: Woody teaches the cooling apparatus further comprises multiple mounting holes (510,513,514) positioned in rows on the coldplate (figs. 5-8) and configured to mechanically couple the cooling apparatus to the electronic device (through 606,607,608); and one of the bus bar or an additional bus bar is with the coldplate between each pair of adjacent rows of mounting holes (figs. 7-8), but lacks a specific teaching of the bus bar being embedded within the coldplate.
Short teaches a module (15) for cooling and power distribution (abstract) wherein the device includes the bus bar (20) being embedded (fig. 5) within the coldplate (16).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Woody by having the bus bar being embedded within the coldplate as disclosed by Short in order to allow for improved heat dissipation of the power distribution device which in turn would decrease the chances of overheating of the power lines causing potential damage to the device or a fire hazard at the location where the device is installed.
Regarding Claim 11: Woody teaches the cooling apparatus further comprises sealed (figs. 7-9 show the channels sealed) cooling channels (area between 908,910) adjacent to the bus bar and each additional bus bar (figs. 7-9).
Regarding Claim 12: Woody teaches the cooling apparatus further comprises a current pad (area below 903 in fig. 9) integrated in the coldplate (fig. 9) at one end of the bus bar (fig. 9); and the current pad is configured to enable distribution of current to the multiple electronic components of the electronic device through the bus bar (fig. 9 and col. 5 lines 7-15).
Regarding Claim 13: Woody teaches the bus bar is with the coldplate using vacuum brazing or ultrasonic additive manufacturing (col. 5 lines 16-21), but lacks a specific teaching of the bus bar being embedded within the coldplate.
Short teaches a module (15) for cooling and power distribution (abstract) wherein the device includes the bus bar (20) being embedded (fig. 5) within the coldplate (16).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Woody by having the bus bar being embedded within the coldplate as disclosed by Short in order to allow for improved heat dissipation of the power distribution device which in turn would decrease the chances of overheating of the power lines causing potential damage to the device or a fire hazard at the location where the device is installed.
Regarding Claim 14: Woody teaches the cooling apparatus further comprises an insulation completely insulating the bus bar from the coldplate (col. 3 lines 44-47).
Regarding Claim 15: Woody teaches a method comprising: integrating a bus bar (110,112) with a coldplate (908,910); thermally coupling the coldplate to a structure (shown in fig. 10) to be cooled (fig. 9), the coldplate configured to remove thermal energy from the structure (figs. 9-10); and electrically coupling multiple components (107,903) of the structure to the bus bar (fig. 9), the bus bar configured to deliver electrical power to the multiple components of the structure (fig. 9), but lacks a specific teaching of the bus bar being embedded within the coldplate.
Short teaches a module (15) for cooling and power distribution (abstract) wherein the device includes the bus bar (20) being embedded (fig. 5) within the coldplate (16).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Woody by having the bus bar being embedded within the coldplate as disclosed by Short in order to allow for improved heat dissipation of the power distribution device which in turn would decrease the chances of overheating of the power lines causing potential damage to the device or a fire hazard at the location where the device is installed.
Regarding Claim 16: Woody teaches embedding a sealed (figs. 7-9 show the channels sealed)  cooling channel within the coldplate adjacent to the bus bar (figs. 7-9).
Regarding Claim 17: Woody teaches forming multiple mounting holes (510,513,514) positioned in rows on the coldplate (figs. 5-8) and configured to mechanically couple the structure to the coldplate (through 606,607,608), wherein one of the bus bar or an additional bus bar is with the coldplate between each pair of adjacent rows of mounting holes (figs. 7-8); and embedding sealed (figs. 7-9 show the channels sealed) cooling channels (area between 908,910) adjacent to the bus bar and each additional bus bar (figs. 7-9), but lacks a specific teaching of the bus bar being embedded within the coldplate.
Short teaches a module (15) for cooling and power distribution (abstract) wherein the device includes the bus bar (20) being embedded (fig. 5) within the coldplate (16).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Woody by having the bus bar being embedded within the coldplate as disclosed by Short in order to allow for improved heat dissipation of the power distribution device which in turn would decrease the chances of overheating of the power lines causing potential damage to the device or a fire hazard at the location where the device is installed.
Regarding Claim 18: Woody teaches forming a current pad (area below 903 in fig. 9) integrated in the coldplate (fig. 9) on one side of the bus bar (fig. 9); wherein the current pad is configured to enable distribution of current to the multiple components of the structure through the bus bar (fig. 9 and col. 5 lines 7-15).
Regarding Claim 19: Woody teaches the bus bar is with the coldplate using vacuum brazing or ultrasonic additive manufacturing (col. 5 lines 16-21), but lacks a specific teaching of the bus bar being embedded within the coldplate.
Short teaches a module (15) for cooling and power distribution (abstract) wherein the device includes the bus bar (20) being embedded (fig. 5) within the coldplate (16).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Woody by having the bus bar being embedded within the coldplate as disclosed by Short in order to allow for improved heat dissipation of the power distribution device which in turn would decrease the chances of overheating of the power lines causing potential damage to the device or a fire hazard at the location where the device is installed.
Regarding Claim 20: Woody teaches completely insulating the bus bar from the coldplate with an insulation (col. 3 lines 44-47).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY MICHAEL HAUGHTON whose telephone number is (571)272-9087. The examiner can normally be reached M-F 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANTHONY M HAUGHTON/Primary Examiner, Art Unit 2841